DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaneko et al (JP2010223726).
Regarding claim 1, Kaneko et al teach a method for detecting a protein comprising: coloring a target protein to be measured (Abstract: bringing the sample and coloring matter which associates with the protein to form coagulated matter); filtering the target protein to be measured with a filter (Abstract: passing coagulated matter though porous carrier comprising glass fiber); and detecting coloration of the target protein to be measured on the filter. (Abstract: measuring the surface color of the porous carrier)
Regarding claim 2, Kaneko et al teach the coloring, the filtering and the detecting are performed in this order (Abstract).
Regarding claim 4, Kaneko et al teach the coloring , coloration of the target protein to be measured is performed by using a reagent for measurement causing a shift of an absorbance wavelength by binding to the target protein to be measured. (pg. 8: measurement of the color may be performed by CCD device to detect color change).
Regarding claim 5, Keneko teach the coloring  is a  of coloring the target protein to be measured by using Coomassie brilliant blue (p. 3 para. 10: reads on “Bradford method” as the reagent for Bradford method is CBB).
Regarding claim 6, Keneko et al teach the filtering the  is a  of filtering the target protein to be measured with a glass filter. (Abstract)
Regarding claim 7, Keneko et al teach the target protein to be measured is a protein in rinse water at the time of cleaning in a food production factory. (Pg. 3 para. 3-5: sample derived from a food reads protein in rinse water at time of cleaning in a food production factory would be protein from foods)
Regarding claim 8, Keneko et al teach detecting proteins in food, the proteins such as gelatin and collagen would be detected if present. (Pg. 3 para. 3-5: sample derived from a food)
Regarding claim 9, Keneko teach a time required for detection is 1 hour or shorter. (Pg. 6 para. 2: 20 seconds)
Regarding claim 10, Keneko teach a method for calculating a protein concentration comprising: a  of coloring a target protein to be measured; a  of filtering the target protein to be measured with a filter; a  of detecting coloration of the target protein to be measured on the filter; and a measuring a color value of the coloration of the target protein to be measured which is detected in the detecting , (see rejection of claim 1: Abstract) wherein a concentration of the target protein to be measured is calculated from the color value measured in the measuring  by using a plurality of reference samples in which a concentration of a target protein to be measured and a color value thereof are known and creating a calibration curve indicating a correspondence between the concentration of the target protein to be measured and the color value in each reference sample (Pg. 8 para. 18-19: negative control and multiple concentrations to obtain a quantitative value for the unknown by comparison).
Regarding claim 12, Keneko teach a protein detection kit comprising: a coloring unit which colors a target protein to be measured (Abstract: bringing the sample and coloring matter which associates with the protein to form coagulated matter); a filtering unit which filters the target protein to be measured with a filter (Abstract: passing coagulated matter though porous carrier comprising glass fiber); and a detecting unit which detects coloration of the target protein to be measured on the filter, wherein the protein detection kit is configured to enable detection of the protein from a coloration state of the filter. (Abstract: measuring the surface color of the porous carrier)
Regarding claim 13, Keneko teach a coloration determination sheet, wherein the protein detection kit is for measuring a concentration of the target protein to be measured by comparing the coloration determination sheet with a coloration state in the detecting unit. (Pg. 8 para. 18-19: negative control and multiple concentrations to obtain a quantitative value for the unknown by comparison)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (JP2010223726) in view of Kaneko et al (JP2006349650, hereinafter Kaneko 2006).
Regarding claim 3, Kaneko is silent wherein the filtering, the coloring and the detecting are performed in this order.  
Kaneko 2006 teach dying protein on the membrane filter providing excellent results that improves discrimination of the dyed material  (Pg. 3 para. 6). Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the method steps of filtering then coloring of Kaneko 2006 for the coloring and then filtering of Kaneko because they are known methods of detecting protein and to provide the above advantage of providing excellent results that improves discrimination of the dyed material on the filter.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (JP2010223726) in view of Boga et al (US 2005/0191704)
Regarding claim 11, Keneko et al teach a method for calculating a protein concentration comprising: a  of coloring a target protein to be measured by a Bradford method (Abstract and p. 3 para. 10: reads on “Bradford method” as the reagent for Bradform method is CBB); filtering the target protein to be measured with a filter (Abstract); detecting coloration of the target protein to be measured on the filter (Abstract); and measuring a coloration of the target protein and calculating a concentration of the target protein to be measured is calculated from the color and creating a calibration curve indicating a correspondence between the concentration of the target protein to be measured and the color value in each reference sample. (Pg. 8 para. 18-19: negative control and multiple concentrations to obtain a quantitative value for the unknown by comparison)
Keneko is silent to measuring a b value defined in a L*a*b* color system based on a CIE standard for the coloration of the target protein to be measured which is detected, wherein a concentration of the target protein to be measured is calculated from the b value measured in the measuring by using a plurality of reference samples in which a concentration of a target protein to be measured and a b value defined in the L*a*b* color system based on the CIE standard are known and creating a calibration curve indicating a correspondence between the concentration of the target protein to be measured and the b value in each reference sample.
Boga et al teach an assay to detect color results from a membrane using a CIELAB conventional test in which L* (lightness) ,a* (red/green), and b* (yellow/blue) allows the results of close colors to be distinguished is a good measure for an objective device-independent color specification system that may be used as a reference color space for the purpose of color management and expression of changes in color. (Para. 0043-0044). 
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the CIELAB test of Boga to provide the b value in the method of Keneko because they are known values to calculate concentration of protein and to provide the above advantage of distinguishing between close colors and measuring color intensity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798